 

Exhibit 10.2.5

AMBARELLA, INC.

2012 EQUITY INCENTIVE PLAN

PERFORMANCE-BASED RESTRICTED STOCK UNIT AGREEMENT

Unless otherwise defined herein, the terms defined in the Ambarella, Inc. 2012
Equity Incentive Plan (the “Plan”) will have the same defined meanings in this
Performance‑based Restricted Stock Unit Agreement (the “Award Agreement”), which
includes the Notice of Performance‑based Restricted Stock Unit Grant (the
“Notice of Grant”), the Terms and Conditions of Restricted Stock Unit Grant,
attached hereto as Exhibit A, and the Performance and Vesting Terms of
Restricted Stock Unit Grant (the “Performance Terms”), attached hereto as
Exhibit B.

NOTICE OF PERFORMANCE-BASED RESTRICTED STOCK UNIT GRANT

Participant Name:

Address:

Participant has been granted the right to receive an Award of performance‑based
Restricted Stock Units, subject to the terms and conditions of the Plan and this
Award Agreement, as follows:

 

Grant Number

 

 

Date of Grant

 

 

Vesting Commencement Date

 

 

Target Number of Restricted Stock Units

 

 

Maximum Number of Restricted Stock Units

 

[    ]% of Target Number of Restricted Stock Units

Performance Period

 

The Company’s [   ] fiscal year

 

Vesting Schedule:  [Insert Vesting Schedule, i.e.,: The number of Restricted
Stock Units subject to this Award Agreement in which Participant may vest will
depend upon the achievement of specified criteria and continued status as a
Service Provider, as set forth in the Performance Terms attached hereto as
Exhibit B, subject to the terms of this Award Agreement and the Plan.  In the
event Participant ceases to be a Service Provider for any or no reason before
Participant vests in the Restricted Stock Units, the Restricted Stock Units and
Participant’s right to acquire any Shares hereunder will terminate immediately.]

 

By Participant’s signature and the signature of the representative of Ambarella,
Inc. (the “Company”) below, Participant and the Company agree that this Award of
Restricted Stock Units is granted under and governed by the terms and conditions
of the Plan and this Award Agreement, including the Terms and Conditions of
Restricted Stock Unit Grant, attached hereto as Exhibit A,

 

--------------------------------------------------------------------------------

 

and the Performance Terms, attached hereto as Exhibit B, all of which are made a
part of this document.  Participant has reviewed the Plan and this Award
Agreement in their entirety, has had an opportunity to obtain the advice of
counsel prior to executing this Award Agreement and fully understands all
provisions of the Plan and Award Agreement.  Participant hereby agrees to accept
as binding, conclusive and final all decisions or interpretations of the
Administrator upon any questions relating to the Plan and Award
Agreement.  Participant further agrees to notify the Company upon any change in
the residence address indicated below.

 

PARTICIPANT:

 

AMBARELLA, Inc.

 

 

 

 

 

Signature

 

By

 

 

 

 

Print Name

 

Title

 

Residence Address:

 

 

 

 

 

 

 

 

 

 

 

-2-

--------------------------------------------------------------------------------

 

EXHIBIT A

TERMS AND CONDITIONS OF RESTRICTED STOCK UNIT GRANT

1.Grant.  The Company hereby grants to the individual named in the Notice of
Grant (the “Participant”) under the Plan an Award of Restricted Stock Units,
subject to all of the terms and conditions in this Award Agreement and the Plan,
which is incorporated herein by reference.  Subject to Section 23(c) of the
Plan, in the event of a conflict between the terms and conditions of the Plan
and the terms and conditions of this Award Agreement, the terms and conditions
of the Plan will prevail.

2.Company’s Obligation to Pay.  Each Restricted Stock Unit represents the right
to receive a Share on the date it vests.  Unless and until the Restricted Stock
Units will have vested in the manner set forth in Sections 3 or 4, Participant
will have no right to payment of any such Restricted Stock Units.  Prior to
actual payment of any vested Restricted Stock Units, such Restricted Stock Units
will represent an unsecured obligation of the Company, payable (if at all) only
from the general assets of the Company.  Any Restricted Stock Units that vest in
accordance with Sections 3 or 4 will be paid to Participant (or in the event of
Participant’s death, to his or her estate) in whole Shares, subject to
Participant satisfying any Tax Obligations (as defined in Section 7
below).  Subject to the provisions of Section 4, such vested Restricted Stock
Units shall be paid in whole Shares [as soon as practicable after vesting, but
in each such case within the period sixty (60) days following the vesting
date]OR[Insert schedule as appropriate].  In no event will Participant be
permitted, directly or indirectly, to specify the taxable year of the payment of
any Restricted Stock Units payable under this Award Agreement.

3.Vesting Schedule.  Except as provided in Section 4, and subject to Section 5,
the Restricted Stock Units awarded by this Award Agreement will vest in
accordance with the vesting provisions set forth in the Notice of
Grant.  Restricted Stock Units scheduled to vest on a certain date or upon the
occurrence of a certain condition will not vest in Participant in accordance
with any of the provisions of this Award Agreement, unless Participant will have
been continuously a Service Provider from the Date of Grant until the date such
vesting occurs.

4.Administrator Authority.  The Administrator, in its discretion, may accelerate
the vesting of the balance, or some lesser portion of the balance, of the
unvested Restricted Stock Units at any time, subject to the terms of the
Plan.  If so accelerated, such Restricted Stock Units will be considered as
having vested as of the date specified by the Administrator.  The payment of
Shares vesting pursuant to this Section 4 shall in all cases be paid at a time
or in a manner that is exempt from, or complies with, Section 409A.  The
immediately preceding sentence may be superseded in a future agreement or
amendment to the Award Agreement only by direct and specific reference to such
sentence.

Notwithstanding anything in the Plan or this Award Agreement to the contrary, if
the vesting of the balance, or some lesser portion of the balance, of the
Restricted Stock Units is accelerated in connection with Participant’s
termination as a Service Provider (provided that such termination is a
“separation from service” within the meaning of Section 409A, as determined by
the Company), other than due to Participant’s death, and if (x) Participant is a
“specified employee” within the meaning of Section 409A at the time of such
termination as a Service

-3-

--------------------------------------------------------------------------------

 

Provider and (y) the payment of such accelerated Restricted Stock Units will
result in the imposition of additional tax under Section 409A if paid to
Participant on or within the six (6) month period following Participant’s
termination as a Service Provider, then the payment of such accelerated
Restricted Stock Units will not be made until the first payroll date that occurs
on or after the date six (6) months and one (1) day following the date of
Participant’s termination as a Service Provider, unless the Participant dies
following his or her termination as a Service Provider, in which case, the
Restricted Stock Units will be paid in Shares to the Participant’s estate as
soon as practicable following his or her death. It is the intent of this Award
Agreement that it and all payments and benefits hereunder be exempt from, or
comply with, the requirements of Section 409A so that none of the Restricted
Stock Units provided under this Award Agreement or Shares issuable thereunder
will be subject to the additional tax imposed under Section 409A, and any
ambiguities or ambiguous terms herein will be interpreted to be so exempt or so
comply.    To the extent necessary to be exempt from or to comply with
Section 409A, any references to the termination of Participant’s employment or
similar phrases will mean Participant’s separation from service within the
meaning of Section 409A.  Each payment payable under this Award Agreement is
intended to constitute a separate payment for purposes of Treasury Regulation
Section 1.409A-2(b)(2).  For purposes of this Award Agreement, “Section 409A”
means Section 409A of the Code, and any final Treasury Regulations and Internal
Revenue Service guidance thereunder, as each may be amended from time to
time.  In no event will the Company (or any Parent of Subsidiary of the Company)
reimburse Participant for any taxes imposed or other costs incurred as a result
of Section 409A.

5.Forfeiture upon Termination of Status as a Service Provider.  Notwithstanding
any contrary provision of this Award Agreement, the balance of the Restricted
Stock Units that have not vested as of the time of Participant’s termination as
a Service Provider for any or no reason and Participant’s right to acquire any
Shares hereunder will immediately terminate.

6.Death of Participant.  Any distribution or delivery to be made to Participant
under this Award Agreement will, if Participant is then deceased, be made to
Participant’s designated beneficiary, or if no beneficiary survives Participant,
the administrator or executor of Participant’s estate.  Any such transferee must
furnish the Company with (a) written notice of his or her status as transferee,
and (b) evidence satisfactory to the Company to establish the validity of the
transfer and compliance with any laws or regulations pertaining to said
transfer.

7.Withholding of Taxes.  Notwithstanding any contrary provision of this Award
Agreement, no certificate representing the Shares will be issued to Participant,
unless and until satisfactory arrangements (as determined by the Administrator)
will have been made by Participant with respect to the payment of Tax
Obligations.  For purposes of this Award Agreement, “Tax Obligations” means tax,
social insurance and social security liability obligations and requirements in
connection with these Restricted Stock Units, including, without limitation, (i)
all federal, state, and local income, employment and any other taxes (including
Participant’s Federal Insurance Contributions Act (FICA) obligation) that are
required to be withheld by the Company (or Company’s Parent or Subsidiary, as
applicable), (ii) Participant’s and, to the extent required by the Company (or
its Parent or Subsidiary, as applicable), the Company’s (or its Parent’s or
Subsidiary’s) fringe benefit tax liability, if any, associated with the grant,
vesting, or settlement of these Restricted Stock Units or sale of any Shares
issued hereunder, and (iii) any other taxes or social insurance or social
security liabilities or premium the responsibility for which

-4-

--------------------------------------------------------------------------------

 

Participant has, or has agreed to bear, with respect to these Restricted Stock
Units (or issuance of Shares or other consideration hereunder).  Prior to
vesting and/or settlement of the Restricted Stock Units, Participant will pay or
make adequate arrangements satisfactory to the Company to satisfy all Tax
Obligations.  In this regard, Participant authorizes the Company and/or
Participant’s employer (the “Employer”) to withhold all applicable Tax
Obligations legally payable by Participant from his or her wages or other cash
compensation paid to Participant by the Company and/or the Employer or from
proceeds of the sale of Shares.  Alternatively, or in addition, if permissible
under applicable local law, the Administrator, in its sole discretion and
pursuant to such procedures as it may specify from time to time, may permit or
require Participant to satisfy such Tax Obligations, in whole or in part
(without limitation) by (a) paying cash, (b) electing to have the Company
withhold otherwise deliverable Shares having a Fair Market Value equal to the
minimum amount required to be withheld, (c) delivering to the Company already
vested and owned Shares having a Fair Market Value equal to the amount required
to be withheld, or (d) selling a sufficient number of such Shares otherwise
deliverable to Participant through such means as the Company may determine in
its sole discretion (whether through a broker or otherwise) equal to the amount
required to be withheld.  To the extent determined appropriate by the Company in
its discretion, it will have the right (but not the obligation) to satisfy any
Tax Obligations by reducing the number of Shares otherwise deliverable to
Participant.  If Participant fails to make satisfactory arrangements for the
payment of any required Tax Obligations hereunder at the time any applicable
Restricted Stock Units otherwise are scheduled to vest pursuant to Sections 3 or
4 or Tax Obligations related to Restricted Stock Units otherwise are due,
Participant will permanently forfeit such Restricted Stock Units and any right
to receive Shares thereunder and the Restricted Stock Units will be returned to
the Company at no cost to the Company.

8.Rights as Shareholder.  Neither Participant nor any person claiming under or
through Participant will have any of the rights or privileges of a shareholder
of the Company in respect of any Shares deliverable hereunder unless and until
entered on the Company’s Register of Members as the holder of such
Shares.  After such issuance, recordation and delivery, Participant will have
all the rights of a shareholder of the Company with respect to voting such
Shares and receipt of dividends and distributions on such Shares.

-5-

--------------------------------------------------------------------------------

 

9.No Guarantee of Continued Service.  PARTICIPANT ACKNOWLEDGES AND AGREES THAT
THE VESTING OF THE RESTRICTED STOCK UNITS PURSUANT TO THE VESTING SCHEDULE
HEREOF IS EARNED ONLY BY CONTINUING AS A SERVICE PROVIDER AT THE WILL OF THE
COMPANY (OR THE PARENT OR SUBSIDIARY EMPLOYING OR RETAINING PARTICIPANT) AND NOT
THROUGH THE ACT OF BEING HIRED, BEING GRANTED THIS AWARD OF RESTRICTED STOCK
UNITS OR ACQUIRING SHARES HEREUNDER.  PARTICIPANT FURTHER ACKNOWLEDGES AND
AGREES THAT THIS AWARD AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND
THE VESTING SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED
PROMISE OF CONTINUED ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING PERIOD,
FOR ANY PERIOD, OR AT ALL, AND WILL NOT INTERFERE IN ANY WAY WITH PARTICIPANT’S
RIGHT OR THE RIGHT OF THE COMPANY (OR THE PARENT OR SUBSIDIARY EMPLOYING OR
RETAINING PARTICIPANT) TO TERMINATE PARTICIPANT’S RELATIONSHIP AS A SERVICE
PROVIDER AT ANY TIME, WITH OR WITHOUT CAUSE.

10.No Advice Regarding Grant.  The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding
Participant’s participation in the Plan, or Participant’s acquisition or sale of
the underlying Shares.  Participant should consult with his or her own personal
tax, legal and financial advisers regarding the federal, state, local and
non‑U.S. tax consequences of this investment and the transactions contemplated
by the Award Agreement and all other aspects of Participant’s participation in
the Plan before taking any action related to the Plan.

11.Successors and Assigns.  The Company may assign any of its rights under the
Award Agreement to single or multiple assignees, and the Award Agreement shall
inure to the benefit of the successors and assigns of the Company.  Subject to
the restrictions on transfer herein set forth, the Award Agreement shall be
binding upon Participant and his or her heirs, executors, administrators,
successors and assigns.  The rights and obligations of Participant under the
Award Agreement may be assigned only with the prior written consent of the
Company.

12.Address for Notices.  Any notice to be given to the Company under the terms
of this Award Agreement will be addressed to the Company at c/o Ambarella Corp.,
3101 Jay Street, Santa Clara, California 95054, or at such other address as the
Company may hereafter designate in writing.

13.Grant is Not Transferable.  Except to the limited extent provided in
Section 6, this grant and the rights and privileges conferred hereby will not be
transferred, assigned, pledged or hypothecated in any way (whether by operation
of law or otherwise) and will not be subject to sale under execution, attachment
or similar process.  Upon any attempt to transfer, assign, pledge, hypothecate
or otherwise dispose of this grant, or any right or privilege conferred hereby,
or upon any attempted sale under any execution, attachment or similar process,
this grant and the rights and privileges conferred hereby immediately will
become null and void.

-6-

--------------------------------------------------------------------------------

 

14.Binding Agreement.  Subject to the limitation on the transferability of this
grant contained herein, this Award Agreement will be binding upon and inure to
the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto.

15.Additional Conditions to Issuance of Stock.  If at any time the Company will
determine, in its discretion, that the listing, registration, qualification or
rule compliance of the Shares upon any securities exchange or under any state,
federal, local or non‑U.S. law, the tax code and related regulations or under
the rulings or regulations of the U.S. Securities and Exchange Commission (the
“SEC”) or any other governmental regulatory body, or the clearance, consent or
approval of the SEC or any other governmental regulatory authority is necessary
or desirable as a condition to the issuance of Shares to Participant (or his or
her estate) hereunder, such issuance will not occur unless and until such
listing, registration, qualification, rule compliance, clearance, consent or
approval will have been completed, effected or obtained free of any conditions
not acceptable to the Company.  Where the Company determines that the delivery
or the payment of any Shares will violate federal securities laws or other
applicable laws, the Company will defer delivery until the earliest date at
which the Company reasonably anticipates that the delivery of Shares will no
longer cause such violation.  The Company will make all reasonable efforts to
meet the requirements of any such state, federal, local or non‑U.S. law or
securities exchange and to obtain any such consent or approval of any such
governmental authority or securities exchange.  

16.Plan Governs.  This Award Agreement is subject to all terms and provisions of
the Plan.  In the event of a conflict between one or more provisions of this
Award Agreement and one or more provisions of the Plan, the provisions of the
Plan will govern.  Capitalized terms used and not defined in this Award
Agreement will have the meaning set forth in the Plan.

17.Administrator Authority.  The Administrator will have the power to interpret
the Plan and this Award Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether or not any Restricted Stock Units have
vested).  All actions taken and all interpretations and determinations made by
the Administrator in good faith will be final and binding upon Participant, the
Company and all other interested persons.  No member of the Administrator will
be personally liable for any action, determination or interpretation made in
good faith with respect to the Plan or this Award Agreement.

18.Electronic Delivery.  The Company may, in its sole discretion, decide to
deliver any documents related to Restricted Stock Units awarded under the Plan
or future Restricted Stock Units that may be awarded under the Plan by
electronic means or request Participant’s consent to participate in the Plan by
electronic means.  Participant hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through any on-line or
electronic system established and maintained by the Company or another third
party designated by the Company.

19.Captions.  Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Award Agreement.

-7-

--------------------------------------------------------------------------------

 

20.Agreement Severable.  In the event that any provision in this Award Agreement
will be held invalid or unenforceable, such provision will be severable from,
and such invalidity or unenforceability will not be construed to have any effect
on, the remaining provisions of this Award Agreement.

21.Modifications to the Award Agreement.  This Award Agreement constitutes the
entire understanding of the parties on the subjects covered.  Participant
expressly warrants that he or she is not accepting this Award Agreement in
reliance on any promises, representations, or inducements other than those
contained herein.  Modifications to this Award Agreement or the Plan can be made
only in an express written contract executed by a duly authorized officer of the
Company.  Notwithstanding anything to the contrary in the Plan or this Award
Agreement, the Company reserves the right to revise this Award Agreement as it
deems necessary or advisable, in its sole discretion and without the consent of
Participant, to comply with Section 409A or to otherwise avoid imposition of any
additional tax or income recognition under Section 409A in connection to this
Award of Restricted Stock Units.  Further, the Company reserves the right to
impose other requirements on Participant’s participation in the Plan, on these
Restricted Stock Units and on any Shares acquired under the Plan, to the extent
the Company determines it is necessary or advisable for legal or administrative
reasons, and to require Participant to execute any additional agreements or
undertakings that may be necessary to accomplish the foregoing.  Other
modifications to the Award Agreement or the Plan can be made only in an express
written contract executed by Participant and a duly authorized officer of the
Company.

22.Amendment, Suspension or Termination of the Plan.  By accepting this Award,
Participant expressly warrants that he or she has received an Award of
Restricted Stock Units under the Plan, and has received, read and understood a
description of the Plan.  Participant understands that the Plan is discretionary
in nature and may be amended, suspended or terminated by the Company at any
time.

23.Governing Law.  This Award Agreement will be governed by the laws of
California without giving effect to the conflict of law principles thereof.  For
purposes of litigating any dispute that arises under this Award of Restricted
Stock Units or this Award Agreement, the parties hereby submit to and consent to
the jurisdiction of the State of California, and agree that such litigation will
be conducted in the courts of Santa Clara County, California, or the federal
courts for the United States for the Northern District of California, and no
other courts, where this Award of Restricted Stock Units is made and/or to be
performed.

24.Captions.  Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of the Award Agreement.

-8-

--------------------------------------------------------------------------------

 

25.Insider-Trading/Market-Abuse Laws.  Participant acknowledges that Participant
may be subject to insider-trading restrictions and/or market-abuse laws, which
may affect Participant’s ability to purchase or sell Shares under the Plan
during such times as Participant is considered to have “inside information”
regarding the Company (as defined by applicable law).  Any restrictions under
these laws or regulations are separate from and in addition to any restrictions
that may be imposed under any insider-trading policy of the
Company.  Participant is responsible for complying with any such applicable
restrictions, and Participant is advised to consult with Participant’s personal
legal adviser for further details regarding any applicable insider-trading
and/or market-abuse laws.

26.Waiver.  Participant acknowledges that a waiver by the Company of any breach
of any provision of this Award Agreement shall not operate or be construed as a
waiver of any other provision of this Award Agreement, or of any subsequent
breach by Participant or any other person.

*     *     *

 

 

-9-

--------------------------------------------------------------------------------

 

EXHIBIT B

 

PERFORMANCE AND VESTING TERMS OF RESTRICTED STOCK UNIT GRANT

 

[INSERT PERFORMANCE AND VESTING TERMS]

 

 